PER CURIAM.
In her claim for compensation for an accident occurring on November 12, 1979, claimant sought an attorney’s fee. The deputy found the accident to be compensa-ble, awarded appropriate compensation, and reserved jurisdiction to award an attorney’s fee. We affirm the compensation order and conditionally grant the award of appellate attorney’s fee. The fee will be awarded depending upon the deputy commissioner’s finding of entitlement to a fee below. Acevedo v. Ampco Products Company, 407 So.2d 376 (Fla. 1st DCA 1981).
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.